Exhibit 10.2

March 9, 2012

Terry G. Kew

36 Spencer Road

Killara, NSW 2071

Sydney, Australia

 

  Re: Town Sports International, LLC Offer Letter

Dear Terry:

Town Sports International, LLC (the “Company” or “TSI”) a subsidiary of Town
Sports International Holdings, Inc (“TSI Holdings”), is pleased to extend this
offer of employment to you for the position of Chief Operating Officer. Your
first day with the Company will be a mutually agreed upon date within two weeks
of your receipt of a U.S. Visa. You will be based at our headquarters located at
5 Penn Plaza, New York, New York.

The following will outline the general terms of our employment offer:

1. Position. As Chief Operating Officer, you will report directly to Robert
Giardina, Chief Executive Officer and President, and will perform the duties and
services assigned to you by the Company. You shall devote your full time and
attention to the affairs of the Company and to your duties on the Company’s
behalf. Your employment will be subject to all Company policies, procedures and
practices as may currently exist or as may be modified or implemented in the
future, including our Code of Ethics and Business Conduct and Employee Handbook.
In addition, by accepting employment with the Company, you agree to enter into,
and comply with, the Company’s Confidentiality and Non-solicitation Agreement
and to arbitrate any disputes arising out of your employment as set forth in the
Company’s Dispute Resolution Program. These documents will be provided to you as
part of your new hire package and you will be required to sign them prior to
beginning your employment with the Company.

2. Compensation. Your initial annual base salary will be $350,000, payable in
accordance with the Company’s standard payroll practices and subject to all
applicable tax withholdings. Wages are paid every other week, on Friday. Future
salary increases will be based on demonstrated job performance. Your performance
will be reviewed each year in accordance with Company policy and practice Your
first formal review will be scheduled for January 2013.

3. Bonus. As Chief Operating Officer, you will be eligible to participate in the
Company’s bonus plans that may be implemented for similar level employees of the
Company, and as may be amended from time to time at the discretion of the
Company. Under TSI’s current performance bonus plan, you will have a bonus
target of fifty percent (50%) of your annual base salary. Payment of a bonus
under the plan is made on an annual basis, based upon Company



--------------------------------------------------------------------------------

performance against certain targets as outlined or approved by the Board of
Directors, and can be increased or decreased based on the actual Company results
and your individual performance toward mutually acceptable objectives. Actual
incentive payments will usually be paid in the first quarter of the following
year, after appropriate approval from the Board of Directors, or the appropriate
committee of the Board of Directors.

4. Employee Benefits. Upon commencement of employment, you will be eligible to
participate in all employee benefit programs as are generally available to other
executives of the Company in accordance with the terms and conditions of the
applicable benefits plans, programs, policies and/or practices.

You will be eligible to join the Company’s executive benefit program on the
first of the month following the date you begin employment. You will be eligible
to join the Company s 401(k) program on the first of the month of the quarter
following your one (1) year anniversary with the Company. In the event that
changes are made to any of the benefit plans, such changes will apply to you as
they apply to other employees of the Company.

You will be eligible for vacation, holidays and time off in accordance to the
Company s paid time off policy (PTO) consistent with all other executives.
Please be aware that TSI’s PTO policy does not allow carryover of unused PTO
from year to year, and is not paid out upon termination of employment.

You are also eligible to receive, subject to approval of the Compensation
Committee of the Board of Directors, 75,000 restricted shares of common stock of
TSI Holdings (or any successor entity), which award shall vest twenty-five
(25%) percent per year, commencing on the first anniversary of the award date
The award is subject to the terms and conditions of the TSI Holdings 2006 Stock
Incentive Plan, as amended, and the related award agreement.

You will be eligible to participate in TSI’s Executive Severance Agreement,
which will be provided to you as part of your new hire package and which you
will be required to sign prior to beginning your employment. A draft of the
agreement is attached to this letter for your review.

You will be reimbursed for all normal business expenses in accordance with
Company policy.

5. Relocation and Moving Expenses. The Company will reimburse you for your
reasonable relocation and moving expenses which you incur in relocating for this
position, up to a total maximum amount of $25,000. Pursuant to the Company’s
reimbursable expenses policy, you will be responsible for accurately recording
all expenses submitted for reimbursement and providing original receipts or
similar documentation of the expenses.

If you voluntarily resign your employment with one (1) year of your start date
for any reason, you agree, by your execution of this offer letter, that you will
reimburse TSI. within thirty (30) days of your resignation, for any and all
relocation and moving expenses paid to you.

6. Severance In the event that your employment is terminated by the Company
without Cause (as hereinafter defined), subject to the execution of the
Company’s standard



--------------------------------------------------------------------------------

release agreement within 45 days from the date of termination and your continued
compliance with the covenants contained in the Restricted Stock Agreement
(including, without limitation. Section 12 ), you shall continue to receive your
base salary (at the rate in effect at the time of termination) for a period of
one (1) year from the date of termination (the “Severance”). Such payments will
commence as soon as practical after the effectiveness of the release and the
first payment shall include the payments that you would have received if the
release were effective on the date of termination. The payments will be made
consistent with the Company’s prevailing payroll practices and will be less all
applicable withholding taxes.

As used above, “Cause” means the Company’s termination of your employment as a
result of: (i) your failure to perform any material portion of your duties
(which is not cured within 10 business days of written notice from the Company
describing such failure); (ii) the commission of any fraud, misappropriation or
misconduct by you that causes, or is reasonably likely to cause, injury,
monetarily or otherwise, to the Company or an affiliate; (iii) the conviction
of, or pleading guilty or no contest to, a felony involving moral turpitude;
(iv) an act resulting or intended to result, directly or indirectly, in material
gain or personal enrichment to you at the expense of the Company or an
affiliate; (v) any material breach of your fiduciary duties to the Company or an
affiliate as an employee or officer; (vi) a material violation of the TSI Code
of Ethics and Business Conduct, as amended from time to time, or other policies
and procedures of the Company; (vii) any material breach of the terms of any
agreement between you and the Company or any affiliate, including any of the
restrictive covenants imposed pursuant to the Holdings stock option and similar
incentive plans and the related stock option agreement issued thereunder.

In the event your employment terminates for any reason other than by the Company
without Cause, you shall not be eligible for the Severance and you shall only be
entitled to payment of base salary through the date of termination,
reimbursement of business expenses incurred through the date of termination in
accordance with the Company’s policy and any other rights pursuant to applicable
law. The Severance shall be in lieu of any severance or other payment under the
Executive Severance Agreement and not duplicative. In the event of a breach of
the restrictive covenants to which you are bound, in addition to any other
remedy available to the Company, the Company will cease payment of the Severance
and may recoup any severance previously paid to you.

7. Visa Sponsorship. As part of your compensation package and in exchange for
the promises you have made concerning your employment with us, if you accept our
offer, we agree to sponsor you and your immediate family for an E-3
non-immigrant visa so that you can work for us. In this regard, we will pay all
reasonable and customary legal fees and expenses connected with your receipt of
this non-immigrant visa so that you can work for us, prepared by TSI’s
immigration attorney.

8. Employment at Will. In accepting this offer, you understand and agree that
your employment with the Company shall be at-will, which means that either you
or the Company are free to terminate your employment at any time, for any reason
or no reason, with or without notice. You further understand and acknowledge
that there is no written or oral contract providing you with any definite or
specific term of employment. You further understand and agree that, due to your
at-will status, the Company may, at any time, modify the terms of your
employment, including, but not limited to, your job title, job responsibilities,
compensation and benefits.



--------------------------------------------------------------------------------

9. Truthful Representations. You acknowledge and confirm that all of the
representations you have made and all of the information that you have provided
to the Company on any employment application, resume or any other document, or
orally during the interview process, concerning, among other things, your prior
employment history, education, experience and other qualifications, are true and
correct. You understand and agree that any falsifications, misrepresentations,
or omissions with respect to any of the representations and information that you
have made or provided to the Company may be grounds for the withdrawal of this
offer of employment or, if hired, the termination of your employment.

10. Other Conditions and Obligations. By signing this agreement, you represent
that you are not subject to any currently-effective employment contract, or any
other contractual 01 other binding obligation, including without limitation, any
obligation relating to noncompetition, confidentiality, trade secrets,
proprietary information or works for hire, that would restrict your employment
or employment activities with or on behalf of the Company. In your work for the
Company, you will be expected not to use or disclose any confidential
information, including trade secrets, of any former employer or other person to
whom you have an obligation of confidentiality. You agree you will not bring
onto Company premises any unpublished documents or property belonging to any
former employer or other person to whom you have any obligation of
confidentiality

You further acknowledge that this letter constitutes the sole and complete
understanding between you and the Company with respect to this offer of
employment and your prospective employment, and you hereby acknowledge that
there are no other agreements, understandings or representations, whether
written or oral and whether made contemporaneously or otherwise, with respect to
this offer of employment.

You further understand and acknowledge that your employment with the Company is
contingent upon:

 

  •  

The approval and continued validity of your non-immigrant visa by the U.S.
Citizenship and Immigration Services (“USCIS”), the U.S. Department of Labor
(“DOL”) and the U.S. Department of State (“DOS”), as applicable. We shall use
reasonable efforts to obtain a non-immigrant visa (i.e., E-3) on your behalf.
However, you acknowledge that we cannot guarantee you a visa as the final
decision lies with the USCIS and the DOS. You are expected to maintain your
non-immigrant visa status at all times.

 

  •  

Your satisfactory completion of reference and background checks that are
conducted by the Company.

 

  •  

Your completion of Section 1 of the Form I-9 on or before the end of your first
(1st) day of employment and your presentation of your original documentation
verifying your work eligibility and identification on or before the third
(3rd) day of your employment.



--------------------------------------------------------------------------------

We all look forward to you joining our Executive team. Please do not hesitate to
contact me if you have any questions.

Please indicate your acceptance of this offer of employment by signing this
Offer Letter and returning the signed letter to me at the above address

 

Very truly yours, TOWN SPORTS INTERNATIONAL, LLC By:  

/s/ Robert Giardina

Robert Giardina

ACKNOWLEDGEMENT:

I have read and understand all of the terms of this letter and I accept and
agree to all of the terms set forth therein.

 

ACCEPTED AND AGREED TO:

/s/ Terry G. Kew

Terry G. Kew Date: 03/09/2012